Sichenzia Ross Friedman Ference LLP 61 Broadway New York, New York 10006 Tel: (212) 930-9700 Fax: (212)930-9725 November 13, 2007 United States Securities and Exchange Commission Division of Corporation Finance 100 F Street, NE Washington, DC 20549 Attention:Susann Reilly Re: Healthcare Providers Direct, Inc. Registration Statement on Form SB-2 Filed September 28, 2007 File No. 333-146390 Ladies and Gentlemen: The following responses address the comments of the Staff (the “Staff”) as set forth in its letter dated October 26, 2007 (the “Comment Letter”) relating to the Registration Statement on Form SB-2 (the “Registration Statement”) of Healthcare Providers Direct, Inc. (“Innovative” or the "Company")On behalf of the Company, we respond as set forth below. The numbers of the responses in this letter correspond to the numbers of the Staff’s comments as set forth in the Comment Letter. 1. Please provide us, with a view toward disclosure in the prospectus, with the total dollar value of the securities underlying the convertible debentures that you have registered for resale (using the number of underlying securities that you have registered for resale and the market price per share for those securities on the date of the sale of the debentures). Response Securities Underlying the Convertible Notes Market Price on the Date of Closing Dollar Value of Underlying Securities 2,000,000 $1.38 (1) $2,760,000.00 3,000,000 $0.92 (2) $2,760,000.00 3,160,000 $0.41 (3) $1,295,600.00 440,000 $0.25 (4) $110,000.00 (1) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on July 31, 2007. (2) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 3, 2007. (3) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 16, 2007. (4) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 31, 2007. 2. Please provide us, with a view toward disclosure in the prospectus,with tabular disclosure of the dollar amount of each payment (including the value of any payments to be made in common stock) in connection with the transaction(s) that you have made or may be required to make to any selling shareholder, any affiliate of a selling shareholder, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (including any interest payments, liquidated damages, payments made to “finders” or “placement agents” and any other payments or potential payments).Please provide footnote disclosure of the terms of each such payment.Do not include any repayment of principal on the convertibledebentures in this disclosure. Further, please provide us, with a view toward disclosure in the prospectus, with disclosure of the net proceeds to the issuer from the sale of the convertible debentures and the total possible payments to all selling shareholders and any of their affiliates in the first year following the sale of convertible debentures. Response Below is our response to the first paragraph of Comment 2: Party Payment Reference Date Amount Investors: Verity Absolute Return Fund LLC Interest Payment December 31, 2007 $1,875.00 O.T. Finance S.A. Interest Payment December 31, 2007 $3,750.00 Karmal Aggarwal Interest Payment December 31, 2007 $3,750.00 Abundance Partners LP Interest Payment December 31, 2007 $1,875.00 Paragon Capital LP Interest Payment December 31, 2007 $7,500.00 MicroCapital Fund LP Interest Payment December 31, 2007 $ 20,350.00 MicroCapital Fund Ltd. Interest Payment December 31, 2007 $7,400.00 Hanam Capital Corporation Interest Payment December 31, 2007 $ 844.00 Mouton Family Living Trust Interest Payment December 31, 2007 $ 506.00 David T. Barry Interest Payment December 31, 2007 $ 844.00 John P. Funkey Revocable Trust Interest Payment December 31, 2007 $ 844.00 Steven H. Deutsch Interest Payment December 31, 2007 $1,500.00 Alec Jaret Interest Payment December 31, 2007 $ 675.00 Blue Heron I, LLC Interest Payment December 31, 2007 $ 844.00 Ralph C. Wintrode Trust U/D/T May 9, 2001 Interest Payment December 31, 2007 $ 844.00 Cranshire Capital L.P. Interest Payment December 31, 2007 $1,688.00 Richard J. Candenasso & Marian Candenasso Interest Payment December 31, 2007 $ 844.00 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Interest Payment December 31, 2007 $ 844.00 Michael J. Pierce Interest Payment December 31, 2007 $3,375.00 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Interest Payment December 31, 2007 $2,531.00 Lon E. Bell Interest Payment December 31, 2007 $1,688.00 Elisha Rothman Interest Payment December 31, 2007 $1,688.00 F. Berdon Defined Benefit Plan Interest Payment December 31, 2007 $2,025.00 Howard Asher Interest Payment December 31, 2007 $ 506.00 David V. Kahn Interest Payment December 31, 2007 $844.00 Douglas A. Smith Interest Payment December 31, 2007 $3,375.00 Craig H. Millet Interest Payment December 31, 2007 $ 844.00 Martin Feinberg Interest Payment December 31, 2007 $1,013.00 George Karfunkel Interest Payment December 31, 2007 $1,800.00 Verity Absolute Return Fund LLC Interest Payment June 30, 2008 $2,121.00 O.T. Finance S.A. Interest Payment June 30, 2008 $4,241.00 Karmal Aggarwal Interest Payment June 30, 2008 $4,241.00 Abundance Partners LP Interest Payment June 30, 2008 $2,121.00 Paragon Capital LP Interest Payment June 30, 2008 $8,483.00 MicroCapital Fund LP Interest Payment June 30, 2008 $23,328.00 MicroCapital Fund Ltd. Interest Payment June 30, 2008 $8,483.00 Hanam Capital Corporation Interest Payment June 30, 2008 $1,060.00 Mouton Family Living Trust Interest Payment June 30, 2008 $ 636.00 David T. Barry Interest Payment June 30, 2008 $1,060.00 John P. Funkey Revocable Trust Interest Payment June 30, 2008 $1,060.00 Steven H. Deutsch Interest Payment June 30, 2008 $2,121.00 Alec Jaret Interest Payment June 30, 2008 $ 848.00 Blue Heron I, LLC Interest Payment June 30, 2008 $1,060.00 Ralph C. Wintrode Trust U/D/T May 9, 2001 Interest Payment June 30, 2008 $1,060.00 Cranshire Capital L.P. Interest Payment June 30, 2008 $2,121.00 Richard J. Candenasso & Marian Candenasso Interest Payment June 30, 2008 $1,060.00 1 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Interest Payment June 30, 2008 $1,060.00 Michael J. Pierce Interest Payment June 30, 2008 $4,241.00 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Interest Payment June 30, 2008 $3,181.00 Lon E. Bell Interest Payment June 30, 2008 $2,121.00 Elisha Rothman Interest Payment June 30, 2008 $2,121.00 F. Berdon Defined Benefit Plan Interest Payment June 30, 2008 $2,545.00 Howard Asher Interest Payment June 30, 2008 $ 636.00 David V. Kahn Interest Payment June 30, 2008 $1,060.00 Douglas A. Smith Interest Payment June 30, 2008 $4,241.00 Craig H. Millet Interest Payment June 30, 2008 $1,060.00 Martin Feinberg Interest Payment June 30, 2008 $1,272.00 George Karfunkel Interest Payment June 30, 2008 $2,545.00 Investors Total: $167,650.00 Axiom Capital Management, Inc. Retainer Fee June 12, 2007 $5,000.00 Placement Agent Fee July 31, 2007 $ 16,000.00 Placement Agent Fee August 3, 2007 $ 15,000.00 Placement Agent Fee August 16, 2007 $ 68,760.00 Placement Agent Fee August 31, 2007 $ 8,800.00 Axiom Total: $113,560.00 Wolmuth, Mayer & Deutsche LLP Attorney’s Fees August 16, 2007 $22,500.00 WMD Total: $22,500.00 vFinance Investments, Inc. Dealer Fee July 31, 2007 $ 24,000.00 Dealer Fee August 3, 2007 $45,000.00 vFinance Total: $69,000.00 Adam Friedman Associates LLC Investor Relations Fee August 31, 2007 $ 64,500.00 Adam Friedman Total: $64,500.00 Total payments that have been or may be required to be made in connection with the transaction during the first year following the sale of the convertible debentures, excluding principal repayments $437,210.00 2 Total Interest Payments Remaining After September 1, 2008 Investors: Verity Absolute Return Fund LLC Interest Payment Total – Paid Semi-Annually $3,880.00 O.T. Finance S.A. Interest Payment Total – Paid Semi-Annually $7,758.00 Karmal Aggarwal Interest Payment Total – Paid Semi-Annually $7,758.00 Abundance Partners LP Interest Payment Total – Paid Semi-Annually $3,880.00 Paragon Capital LP Interest Payment Total – Paid Semi-Annually $15,517.00 MicroCapital Fund LP Interest Payment Total – Paid Semi-Annually $42,672.00 MicroCapital Fund Ltd. Interest Payment Total – Paid Semi-Annually $15,517.00 Hanam Capital Corporation Interest Payment Total – Paid Semi-Annually $1,940.00 Mouton Family Living Trust Interest Payment Total – Paid Semi-Annually $1,164.00 David T. Barry Interest Payment Total – Paid Semi-Annually $1,940.00 John P. Funkey Revocable Trust Interest Payment Total – Paid Semi-Annually $1,940.00 Steven H. Deutsch Interest Payment Total – Paid Semi-Annually $3,879.00 Alec Jaret Interest Payment Total – Paid Semi-Annually $1,552.00 Blue Heron I, LLC Interest Payment Total – Paid Semi-Annually $1,940.00 Ralph C. Wintrode Trust U/D/T May 9, 2001 Interest Payment Total – Paid Semi-Annually $1,940.00 Cranshire Capital L.P. Interest Payment Total – Paid Semi-Annually $3,879.00 Richard J. Candenasso & Marian Candenasso Interest Payment Total – Paid Semi-Annually $1,940.00 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Interest Payment Total – Paid Semi-Annually $1,940.00 Michael J. Pierce Interest Payment Total – Paid Semi-Annually $7,759.00 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Interest Payment Total – Paid Semi-Annually $5,819.00 Lon E. Bell Interest Payment Total – Paid Semi-Annually $3,879.00 Elisha Rothman Interest Payment Total – Paid Semi-Annually $3,879.00 F. Berdon Defined Benefit Plan Interest Payment Total – Paid Semi-Annually $4,655.00 Howard Asher Interest Payment Total – Paid Semi-Annually $1,164.00 David V. Kahn Interest Payment Total – Paid Semi-Annually $1,940.00 Douglas A. Smith Interest Payment Total – Paid Semi-Annually $7,759.00 Craig H. Millet Interest Payment Total – Paid Semi-Annually $1,940.00 Martin Feinberg Interest Payment Total – Paid Semi-Annually $2,328.00 George Karfunkel Interest Payment Total – Paid Semi-Annually $4,665.00 Total $166,813.00 Total payments that have been or may be required to be made in connection with the transaction, excluding principal repayments $604,023.00 3 Below is our response to the second paragraph of Comment 2: Party Payment Reference Date Amount Investors: Verity Absolute Return Fund LLC Interest Payment December 31, 2007 $1,875.00 O.T. Finance S.A. Interest Payment December 31, 2007 $3,750.00 Karmal Aggarwal Interest Payment December 31, 2007 $3,750.00 Abundance Partners LP Interest Payment December 31, 2007 $1,875.00 Paragon Capital LP Interest Payment December 31, 2007 $7,500.00 MicroCapital Fund LP Interest Payment December 31, 2007 $20,350.00 MicroCapital Fund Ltd. Interest Payment December 31, 2007 $7,400.00 Hanam Capital Corporation Interest Payment December 31, 2007 $ 844.00 Mouton Family Living Trust Interest Payment December 31, 2007 $ 506.00 David T. Barry Interest Payment December 31, 2007 $ 844.00 John P. Funkey Revocable Trust Interest Payment December 31, 2007 $ 844.00 Steven H. Deutsch Interest Payment December 31, 2007 $1,500.00 Alec Jaret Interest Payment December 31, 2007 $ 675.00 Blue Heron I, LLC Interest Payment December 31, 2007 $ 844.00 Ralph C. Wintrode Trust U/D/T May 9, 2001 Interest Payment December 31, 2007 $ 844.00 Cranshire Capital L.P. Interest Payment December 31, 2007 $1,688.00 Richard J. Candenasso & Marian Candenasso Interest Payment December 31, 2007 $ 844.00 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Interest Payment December 31, 2007 $844.00 Michael J. Pierce Interest Payment December 31, 2007 $3,375.00 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Interest Payment December 31, 2007 $2,531.00 4 Lon E. Bell Interest Payment December 31, 2007 $1,688.00 Elisha Rothman Interest Payment December 31, 2007 $1,688.00 F. Berdon Defined Benefit Plan Interest Payment December 31, 2007 $2,025.00 Howard Asher Interest Payment December 31, 2007 $ 506.00 David V. Kahn Interest Payment December 31, 2007 $ 844.00 Douglas A. Smith Interest Payment December 31, 2007 $3,375.00 Craig H. Millet Interest Payment December 31, 2007 $ 844.00 Martin Feinberg Interest Payment December 31, 2007 $1,013.00 George Karfunkel Interest Payment December 31, 2007 $1,800.00 Verity Absolute Return Fund LLC Interest Payment June 30, 2008 $2,121.00 O.T. Finance S.A. Interest Payment June 30, 2008 $4,241.00 Karmal Aggarwal Interest Payment June 30, 2008 $4,241.00 Abundance Partners LP Interest Payment June 30, 2008 $2,121.00 Paragon Capital LP Interest Payment June 30, 2008 $8,483.00 MicroCapital Fund LP Interest Payment June 30, 2008 $23,328.00 MicroCapital Fund Ltd. Interest Payment June 30, 2008 $8,483.00 Hanam Capital Corporation Interest Payment June 30, 2008 $1,060.00 Mouton Family Living Trust Interest Payment June 30, 2008 $ 636.00 David T. Barry Interest Payment June 30, 2008 $1,060.00 John P. Funkey Revocable Trust Interest Payment June 30, 2008 $1,060.00 Steven H. Deutsch Interest Payment June 30, 2008 $2,121.00 Alec Jaret Interest Payment June 30, 2008 $848.00 Blue Heron I, LLC Interest Payment June 30, 2008 $1,060.00 Ralph C. Wintrode Trust U/D/T May 9, 2001 Interest Payment June 30, 2008 $1,060.00 Cranshire Capital L.P. Interest Payment June 30, 2008 $2,121.00 Richard J. Candenasso & Marian Candenasso Interest Payment June 30, 2008 $1,060.00 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Interest Payment June 30, 2008 $1,060.00 Michael J. Pierce Interest Payment June 30, 2008 $4,241.00 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Interest Payment June 30, 2008 $3,181.00 5 Lon E. Bell Interest Payment June 30, 2008 $2,121.00 Elisha Rothman Interest Payment June 30, 2008 $2,121.00 F. Berdon Defined Benefit Plan Interest Payment June 30, 2008 $2,545.00 Howard Asher Interest Payment June 30, 2008 $ 636.00 David V. Kahn Interest Payment June 30, 2008 $1,060.00 Douglas A. Smith Interest Payment June 30, 2008 $4,241.00 Craig H. Millet Interest Payment June 30, 2008 $1,060.00 Martin Feinberg Interest Payment June 30, 2008 $1,272.00 George Karfunkel Interest Payment June 30, 2008 $2,545.00 Investors Total: $167,650.00 Axiom Capital Management, Inc. Retainer Fee June 12, 2007 $5,000.00 Placement Agent Fee July 31, 2007 $ 16,000.00 Placement Agent Fee August 3, 2007 $ 15,000.00 Placement Agent Fee August 16, 2007 $ 68,760.00 Placement Agent Fee August 31, 2007 $ 8,800.00 Axiom Total: $113,560.00 Wolmuth, Mayer & Deutsche LLP Attorney’s Fees August 16, 2007 $22,500.00 WMD Total: $22,500.00 vFinance Investments, Inc. Dealer Fee July 31, 2007 $24,000.00 Dealer Fee August 3, 2007 $45,000.00 vFinance Total: $69,000.00 Adam Friedman Associates LLC Investor Relations Fee August 31, 2007 $64,500.00 Adam Friedman Total: $ 64,500.00 Total payments that have been or may be required to be made in connection with the transaction during the first year following the sale of the convertible debentures, excluding principal repayments $437,210.00 6 Total Interest Payments Remaining After September 1, 2008 Investors: Verity Absolute Return Fund LLC Interest Payment Total – Paid Semi-Annually $3,880.00 O.T. Finance S.A. Interest Payment Total – Paid Semi-Annually $7,758.00 Karmal Aggarwal Interest Payment Total – Paid Semi-Annually $7,758.00 Abundance Partners LP Interest Payment Total – Paid Semi-Annually $3,880.00 Paragon Capital LP Interest Payment Total – Paid Semi-Annually $15,517.00 MicroCapital Fund LP Interest Payment Total – Paid Semi-Annually $42,672.00 MicroCapital Fund Ltd. Interest Payment Total – Paid Semi-Annually $15,517.00 Hanam Capital Corporation Interest Payment Total – Paid Semi-Annually $1,940.00 Mouton Family Living Trust Interest Payment Total – Paid Semi-Annually $1,164.00 David T. Barry Interest Payment Total – Paid Semi-Annually $1,940.00 John P. Funkey Revocable Trust Interest Payment Total – Paid Semi-Annually $1,940.00 Steven H. Deutsch Interest Payment Total – Paid Semi-Annually $3,879.00 Alec Jaret Interest Payment Total – Paid Semi-Annually $1,552.00 Blue Heron I, LLC Interest Payment Total – Paid Semi-Annually $1,940.00 Ralph C. Wintrode Trust U/D/T May 9, 2001 Interest Payment Total – Paid Semi-Annually $1,940.00 Cranshire Capital L.P. Interest Payment Total – Paid Semi-Annually $3,879.00 Richard J. Candenasso & Marian Candenasso Interest Payment Total – Paid Semi-Annually $1,940.00 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Interest Payment Total – Paid Semi-Annually $1,940.00 Michael J. Pierce Interest Payment Total – Paid Semi-Annually $7,759.00 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Interest Payment Total – Paid Semi-Annually $5,819.00 Lon E. Bell Interest Payment Total – Paid Semi-Annually $3,879.00 Elisha Rothman Interest Payment Total – Paid Semi-Annually $3,879.00 F. Berdon Defined Benefit Plan Interest Payment Total – Paid Semi-Annually $4,655.00 Howard Asher Interest Payment Total – Paid Semi-Annually $1,164.00 David V. Kahn Interest Payment Total – Paid Semi-Annually $1,940.00 Douglas A. Smith Interest Payment Total – Paid Semi-Annually $7,759.00 Craig H. Millet Interest Payment Total – Paid Semi-Annually $1,940.00 Martin Feinberg Interest Payment Total – Paid Semi-Annually $2,328.00 George Karfunkel Interest Payment Total – Paid Semi-Annually $4,665.00 Total $166,813.00 Total payments that have been or may be required to be made in connection with the transaction, excluding principal repayments $604,023.00 Gross Proceeds $2,150,000 Less placement agent, investor relations and dealer fees (Axiom, Adam Friedman Associates and vFinance) and legal fees (Wollmuth, Mayer & Deutsch LLP) $269,560 Net Proceeds $1,880,440 7 3.Please provide us, with a view toward disclosure in the prospectus, with a tabular disclosure of: the total possible profit the selling shareholders could realize as a result of the conversion discount for the securities underlyking the convertible debentures presented in a table with the following information disclosed separately [in this comment, the reference to “securities underlying the convertible debentures that may be received by the persons identified as selling shareholders]: · the market price per share of the securities underlying the convertible debentures on the date of the sale of the convertible debentures; · the conversion price per share of the underlying securities on the date of the sale of the convertible debentures, calculated as follows: · if the conversion price per share is set at a fixed price, use the price per share established in the convertible debentures; and · if the conversion price per share is not set at a fixed price and, instead, is set at a floating rate in relationship to the market price of the underlying security, use the conversion discount rate and the market rate per share on the date of the sale of the convertibledebenture and mine the conversion price per share as of that date; · the total possible shares underlying the convertible debentures (assuming no interest payments and complete conversion throughout the term of the debentures); · the combined market price of the total number of shares underlying the convertible debentures, calculated by using the market price per share on the date of the sale of the convertible debentures and the total possible shares underlying the convertible debentures; · the total possible shares the selling shareholders may receive and the combined conversion price of the total number of shares underlying the convertible debentures calculated by using the conversion price on the date of the sale of the convertible debentures and the total possible number of shares the selling shareholders may receive; and · the total possible discount to the market price as of the date of the sale of the convertible debentures, calculated by subtracting the total conversion price on the date of the sale of the convertibledebenturefrom the combined market price of the total number of shares underlying the convertible debenture on that date. If there are provisions in the convertible debenture that could result in a change in the price per share upon the occurrence of certain events, please provide additional tabular disclosure as appropriate. For example, if the conversion price per share is fixed unless and until the market price falls below a stated price, at which point the conversion price per share drops to a lower price, please provide additional disclosure. 8 Response The following table demonstrates the potential gain or (loss) to the selling shareholders as of the date of the sale of the convertible note, based upon the differential between the conversion price on the date of the sale of the convertible debenture and the market price on that date. SellingShareholder Market price per share of securities on the date of sale of the convertible debenture Fixed conversion price per share of underlying securities on the date of sale of the convertible debenture Total possible shares underlying the convertible debenture Combined market price (market price per share * total possible shares) Total possible shares the selling shareholders may receive and combined conversion price of the total number of shares underlying the convertible debenture Total possible discount (premium) to market price as of the date of sale of the convertible debenture Verity Absolute Return Fund LLC $1.38 (1) $0.25 200,000 $276,000 $50,000 $226,000 O.T. Finance S.A. $1.38 (1) $0.25 400,000 $552,000 $100,000 $442,000 Karmal Aggarwal $1.38 (1) $0.25 400,000 $552,000 $100,000 $442,000 Abundance Partners LP $1.38 (1) $0.25 200,000 $276,000 $50,000 $226,000 Paragon Capital LP $1.38 (1) $0.25 800,000 $1,104,000 $200,000 $904,000 MicroCapital Fund LP $0.92 (2) $0.25 2,200,000 $2,024,000 $550,000 $1,474,000 MicroCapital Fund Ltd. $0.92 (2) $0.25 800,000 $736,000 $200,000 $536,000 Hanam Capital Corporation $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Mouton Family Living Trust $0.41 (3) $0.25 60,000 $24,600 $15,000 $9,600 David T. Barry $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 John P. Funkey Revocable Trust $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Steven H. Deutsch $0.25 (4) $0.25 200,000 $50,000 $50,000 $0 Alec Jaret $0.41 (3) $0.25 80,000 $32,800 $20,000 $12,800 Blue Heron I, LLC $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Ralph C. Wintrode Trust U/D/T May 9, 2001 $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Cranshire Capital L.P. $0.41 (3) $0.25 200,000 $82,000 $50,000 $32,000 9 Richard J. Candenasso & Marian Candenasso $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Michael J. Pierce $0.41 (3) $0.25 400,000 $164,000 $100,000 $64,000 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 $0.41 (3) $0.25 300,000 $123,000 $75,000 $48,000 Lon E. Bell $0.41 (3) $0.25 200,000 $82,000 $50,000 $32,000 Elisha Rothman $0.41 (3) $0.25 200,000 $82,000 $50,000 $32,000 F. Berdon Defined Benefit Plan $0.41 (3) $0.25 240,000 $98,400 $60,000 $38,400 Howard Asher $0.41 (3) $0.25 60,000 $24,600 $15,000 $9,600 David V. Kahn $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Douglas A. Smith $0.41 (3) $0.25 400,000 $164,000 $100,000 $64,000 Craig H. Millet $0.41 (3) $0.25 100,000 $41,000 $25,000 $16,000 Martin Feinberg $0.41 (3) $0.25 120,000 $49,200 $30,000 $19,200 George Karfunkel $0.25 (4) $0.25 240,000 $60,000 $60,000 $0 TOTAL 8,600,000 $6,925,600 $2,150,000 $4,775,600 (1) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on July 31, 2007. (2) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 3, 2007. (3) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 16, 2007. (4) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 31, 2007. Potential Gross Proceeds: 6,925,600 Total Potential Cost Basis: 2,150,000 Total Possible Profit (Loss) to be Realized by Selling Shareholders: 4,775,600 10 4.Please provide us, with a view towards disclosure in the prospectus, with tabular disclosure of: the total possible profit to be realized as a result of any conversion discounts for securities underlying any other warrants, options, notes, or other securities of the issuer that are held by the selling shareholders or any affiliates of the selling shareholders, with the following information disclosed separately: · market price per share of the underlying securities on the date of the sale of that other security; · the conversion/exercise price per share as of the date of the sale of that other security, calculated as follows: - if the conversion/exercise price per share is set at a fixed price, use the price per share on the date of the sale of that other security: and - if the conversion/exercise price per share is not at a fixed price and, instead, is set at a floating rate in relationship to the market price of the underlying security, use the conversion/exercise discount rate and the market rate per share on the date of the sale of that other security and determine the conversion price per share as of that date; · the total possible shares to be received under the particular securities (assuming complete conversion/exercise); · the combined market price of the total number of underlying shares, calculated by using the market price per share on the date of the sale of that other security and the total possible shares to be received; · the total possible shares to be received and the combined conversion price of the total number of shares underlying that other security calculated by using the conversion price on the date of the sale of that other security and the total possible number of underlying shares; and · the total possible discount to the market price as of the date of the sale of that other security, calculated by subtracting the total conversion/exercise price on the date of the sale of that other security from the combined market price of the total number of underlying shares on that date. 11 Response: The following table demonstrates the potential gain or (loss) to the selling shareholders as of the date of the sale of the warrants, based upon adifferential between the conversion price on the date of the sale of the convertible debenture and the market price on that date. Selling Shareholder Transaction Type Date Market Price Exercise Price Total Shares to be received Combined Market Price Combined Exercise Price Discount (Premium) to Market Verity Absolute Return Fund LLC Convertible Debentures Warrants 7/31/2007 $1.38 (1) $0.50 200,000 $276,000 $100,000.00 $176,000.00 O.T. Finance S.A. Convertible Debentures Warrants 7/31/2007 $1.38 (1) $0.50 400,000 $552,000 $200,000.00 $332,000.00 Karmal Aggarwal Convertible Debentures Warrants 7/31/2007 $1.38 (1) $0.50 400,000 $552,000 $200,000.00 $332,000.00 Abundance Partners LP Convertible Debentures Warrants 7/31/2007 $1.38 (1) $0.50 200,000 $276,000 $100,000.00 $176,000.00 Paragon Capital LP Convertible Debentures Warrants 7/31/2007 $1.38 (1) $0.50 800,000 $1,104,000 $400,00000 $704,000.00 MicroCapital Fund LP Convertible Debentures Warrants 8/3/2007 $0.92 (2) $0.50 2,200,000 $2,024,000 $1,100,000.00 $924,000.00 MicroCapital Fund Ltd. Convertible Debentures Warrants 8/3/2007 $0.92 (2) $0.50 800,000 $736,000 $400,000.00 $336,000.00 Hanam Capital Corporation Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Mouton Family Living Trust Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 60,000 $24,600 $30,000.00 $(5,400.00) David T. Barry Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) John P. Funkey Revocable Trust Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Steven H. Deutsch Convertible Debentures Warrants 8/31/2007 $0.25 (4) $0.50 200,000 $50,000 $100,000.00 $(50,000.00) Alec Jaret Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 80,000 $32,800 $40,000.00 $(7,200.00) Blue Heron I, LLC Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Ralph C. Wintrode Trust U/D/T May 9, 2001 Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Cranshire Capital L.P. Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 200,000 $82,000 $100,000.00 $(18,000.00) Richard J. Candenasso & Marian Candenasso Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Michael J. Pierce Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 400,000 $164,000 $200,000.00 $(36,000.00) Fred & Betty Bialek Revocable Trust Dated 12/20/2004 Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 300,000 $123,000 $150,000.00 $(27,000.00) Lon E. Bell Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 200,000 $82,000 $100,000.00 $(18,000.00) Elisha Rothman Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 200,000 $82,000 $100,000.00 $(18,000.00) F. Berdon Defined Benefit Plan Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 240,000 $98,400 $120,000.00 $(21,600.00) Howard Asher Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 60,000 $24,600 $30,000.00 $(5,400.00) David V. Kahn Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) 12 Douglas A. Smith Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 400,000 $164,000 $200,000.00 $(36,000.00) Craig H. Millet Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 100,000 $41,000 $50,000.00 $(9,000.00) Martin Feinberg Convertible Debentures Warrants 8/16/2007 $0.41 (3) $0.50 120,000 $49,200 $60,000.00 $(9,000.00) George Karfunkel Convertible Debentures Warrants 8/31/2007 $0.25 (4) $0.50 240,000 $60,000 $120,000.00 $(60,000.00) Axiom Capital Management, Inc. Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 166,760 $41,690 $31,684 $10,006 Michael Silverman Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 117,480 $29,370 $22,321 $7,049 Anthony Fitzgerald Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 60,580 $15,145 $11,510 $3,635 Marcelo Martins Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 60,580 $15,145 $11,510 $3,635 David Vynerib Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 3,630 $908 $690 $218 Erik Brous Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 2,970 $743 $564 $179 vFinance Investments, Inc. Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 88,706 $22,177 $16,854 $5,323 Dani Sabo Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 45,000 $11,250 $8,550 $2,700 Vince Calicchia Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 37,088 $9,272 $7,047 $2,225 Jeff Auerbach Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 29,416 $7,354 $5,589 $1,765 Scott Shames Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 29,416 $7,354 $5,589 $1,765 Thomas Suppanz Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 22,258 $5,565 $4,229 $1,336 Jonathan Rich Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 9,998 $2,500 $1,900 $600 David Rich Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 3,445 $861 $655 $206 Jody Giraldo Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 3,000 $750 $570 $180 Brad Barnard Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 3,000 $750 $570 $180 Michael Grachien Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 2,587 $647 $492 $155 Robert Bookbinder Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 1,396 $349 $265 $84 Trey Marinello Convertible Debentures Placement Agent Warrants 8/31/2007 $0.25 (4) $0.19 690 $173 $131 $42 13 5.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of: · the gross proceeds paid or payable to the issuer in the convertible debenture transaction; · all payments that have been made or that may be required to be made by the issuer that are disclosed in response to “Comment Two”; · the resulting net proceeds to the issuer; and · the combined total possible profit to be realized asa result of any conversion discounts regarding the securities underlying the convertible debentures and any other warrants, options, notes, or other securities of the issuer that are held by the selling shareholders or any affiliates of the selling shareholders that is disclosed in response to “Comment Three” and “Comment Four”. Further, please tell us, with a view toward disclosure in the prospectus, with disclosure – as a percentage – of the total amount of all possible payments as provided in response to “Comment Two” above and the total possible discount to the market price of the shares underlying the convertible debentures as provided in response to “Comment Three”, divided by the net proceeds to the issuer from the sale of the convertible debentures,as well as the amount of that resulting percentage averaged over the term of the convertible debentures. Gross proceeds paid to the issuer in the convertible debenture transaction $2,150,000.00 All payments made or that may be may be required to be made by the issuer that are disclosed in comment 2 $604,023.00 Net proceeds to issuer, as Gross proceeds are reduced by the total of all possible payments (excluding principal) $1,545,977.00 Combined total possible profit to be realized as a result of any conversion discounts disclosed in comments 3 and 4 0 Percentage of the total amount of all possible payments divided by the net proceeds to the issuer from the sale of the convertible debentures 39.07% Percentage averaged over the term of the convertible debentures 14.69% The total possible discount (premium) to the market price of the shares underlying the convertible note divided by the net proceeds to the issuer from the sale of the convertible debentures (307.61%) 14 Response Footnote to Comment 5 The Company believes this calculation overstates the above percentage, as it counts the payments made over the term of the convertible notes in both the numerator, 1,673,841, and the denominator, 476,159. This increases the proportion of costs associated with the convertible debenturesand results in a disproportionate cost for the transaction. The Company believes the approach shown below is appropriate for the given circumstances as the total payments of $476,159 are divided by the net proceeds, or the $2,150,000 minus the direct costs of the transaction (including legal fees and management fees). Gross Proceeds $2,150,000 Less placement agent and dealer fees (Axiom and vFinance) and legal fees (Wollmuth, Mayer & Deutsch LLP) $269,560 Net Proceeds $1,880,440 All payments made or that may be may be required to be made by the issuer that are disclosed in comment 2 $604,023.00 Combined total possible profit to be realized as a result of any conversion discounts disclosed in comments 3 and 4 0 Percentage of the total amount of all possible payments divided by the net proceeds to the issuer from the sale of the convertible notes 32.12% Percentage averaged over the term of the convertible note 12.08% The total possible discount (premium) to the market price of the shares underlying the convertible note divided by the net proceeds to the issuer from the sale of the convertible notes (253.96%) 15 6. Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure of all prior securities transactions between the issuer (or any of its predecessors) and the selling shareholders, affiliates of the selling shareholders, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (or any predecessors of those persons), with the table including the following information disclosed separately for each transaction: · the date of the transaction; · the number of shares of the class of securities subject to the transaction that were outstanding prior to the transaction; · the number of shares of the class of securities subject to the transaction that were outstanding prior to the transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders; · the number of shares of the class of securities subject to the transaction that were issued or issuable in connection with the transaction; · the percentage of total issued and outstanding securities that were issued or issuable in the transaction (assuming full issuance), with the percentage calculated by taking the number of shares issued and outstanding prior to the applicable transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders, and dividing that number by the number of shares issued or issuable in connection with the applicable transaction; · the market price per share of the class of securities subject to the transaction immediately prior to the transaction (reverse split adjusted, if necessary); and · the current market price per share of the class of securities subject to the transaction (reverse split adjusted, if necessary). 16 Response Selling shareholder and transaction date Shares of the class of securities subject to the transaction that were outstanding prior to the transaction Shares subject to transaction outstanding prior to the transaction held in “float”* Shares that were issued or issuable in connection with the transaction Percentageof securities issued or issuable in connection with transaction vs “float”* Market price per share immediately prior to the transaction Current market price per share of the class of securities subject to the transaction Verity Absolute Return Fund LLC (1) 44,864,038 28,901,515 400,000 1.38% $1.38 (1) $0.17 O.T. Finance S.A.(1) 44,864,038 28,901,515 800,000 2.77% $1.38 (1) $0.17 Karmal Aggarwal(1) 44,864,038 28,901,515 800,000 2.77% $1.38 (1) $0.17 Abundance Partners LP (1) 44,864,038 28,901,515 400,000 1.38% $1.38 (1) $0.17 Paragon Capital LP (1) 44,864,038 28,901,515 1,600,000 5.54% $1.38 (1) $0.17 MicroCapital Fund LP (2) 44,864,038 28,901,515 4,800,000 16.61% $0.92 (2) $0.17 MicroCapital Fund Ltd. (2) 44,864,038 28,901,515 1,600,000 5.54% $0.92 (2) $0.17 Hanam Capital Corporation (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Mouton Family Living Trust (3) 44,864,038 28,901,515 120,000 0.42% $0.41 (3) $0.17 David T. Barry (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 John P. Funkey (3)Revocable Trust 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Steven H. Deutsch (4) 44,864,038 28,901,515 400,000 1.38% $0.25 (4) $0.17 Alec Jaret (3) 44,864,038 28,901,515 160,000 0.55% $0.41 (3) $0.17 Blue Heron I, LLC (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Ralph C. Wintrode Trust U/D/T May 9, 2001 (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Cranshire Capital L.P. (3) 44,864,038 28,901,515 400,000 1.38% $0.41 (3) $0.17 Richard J. Candenasso & Marian Candenasso (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 17 Michael J. Pierce (3) 44,864,038 28,901,515 800,000 2.77% $0.41 (3) $0.17 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 (3) 44,864,038 28,901,515 600,000 2.08% $0.41 (3) $0.17 Lon E. Bell (3) 44,864,038 28,901,515 400,000 1.38% $0.41 (3) $0.17 Elisha Rothman (3) 44,864,038 28,901,515 400,000 1.38% $0.41 (3) $0.17 F. Berdon Defined Benefit Plan (3) 44,864,038 28,901,515 480,000 1.66% $0.41 (3) $0.17 Howard Asher (3) 44,864,038 28,901,515 120,000 0.42% $0.41 (3) $0.17 David V. Kahn (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Douglas A. Smith (3) 44,864,038 28,901,515 800,000 2.77% $0.41 (3) $0.17 Craig H. Millet (3) 44,864,038 28,901,515 200,000 0.69% $0.41 (3) $0.17 Martin Feinberg (3) 44,864,038 28,901,515 240,000 0.83% $0.41 (3) $0.17 George Karfunkel (4) 44,864,038 28,901,515 480,000 1.66% $0.25 (4) $0.17 Axiom Capital Management, Inc. (4) 44,864,038 28,901,515 166,760 0.58% $0.25 (4) $0.17 Michael Silverman (4) 44,864,038 28,901,515 117,480 0.41% $0.25 (4) $0.17 Anthony Fitzgerald (4) 44,864,038 28,901,515 60,580 0.21% $0.25 (4) $0.17 Marcelo Martins (4) 44,864,038 28,901,515 60,580 0.21% $0.25 (4) $0.17 David Vynerib (4) 44,864,038 28,901,515 3,630 0.01% $0.25 (4) $0.17 Erik Brous (4) 44,864,038 28,901,515 2,970 0.01% $0.25 (4) $0.17 vFinance Investments, Inc. (4) 44,864,038 28,901,515 88,706 0.31% $0.25 (4) $0.17 Dani Sabo (4) 44,864,038 28,901,515 45,000 0.16% $0.25 (4) $0.17 Vince Calicchia (4) 44,864,038 28,901,515 37,088 0.13% $0.25 (4) $0.17 Jeff Auerbach (4) 44,864,038 28,901,515 29,416 0.10% $0.25 (4) $0.17 Scott Shames (4) 44,864,038 28,901,515 29,416 0.10% $0.25 (4) $0.17 Thomas Suppanz (4) 44,864,038 28,901,515 22,258 0.08% $0.25 (4) $0.17 Jonathan Rich (4) 44,864,038 28,901,515 9,998 0.03% $0.25 (4) $0.17 David Rich (4) 44,864,038 28,901,515 3,445 0.01% $0.25 (4) $0.17 Jody Giraldo (4) 44,864,038 28,901,515 3,000 0.01% $0.25 (4) $0.17 Brad Barnard (4) 44,864,038 28,901,515 3,000 0.01% $0.25 (4) $0.17 Michael Grachien (4) 44,864,038 28,901,515 2,587 0.01% $0.25 (4) $0.17 Robert Bookbinder (4) 44,864,038 28,901,515 1,396 0.01% $0.25 (4) $0.17 Trey Marinello (4) 44,864,038 28,901,515 690 0.0% $0.25 (4) $0.17 (1) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on July 31, 2007. (2) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 3, 2007. (3) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 16, 2007. (4) Based on the closing price of the Company’s common stock as reported on the Over-the-Counter Bulletin Board on August 31, 2007. * The Company has calculated the percentage of total issued and outstanding securities that were issued or issuable in the transactions above by taking the number of shares issued or issuable in connection with the applicable transaction and dividing that number by the number of shares issued and outstanding prior to the applicable transaction and held by persons other than the selling shareholders, affiliates of the company, or affiliates of the selling shareholders.This formula is the reverse of that suggested in this comment (fifth bullet paragraph), since the suggested formula does not yield the percentage of total issued and outstanding securities that were issued or issuable in the respective transactions. 18 7.Please provide us, with a view toward disclosure in the prospectus, with tabular disclosure comparing: · the number of shares outstanding prior to the convertible debentures transaction that are held by persons other than the selling shareholders, affiliates of the company, and affiliates of the selling shareholder; · the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements; · the number of shares registered for resale by the selling shareholders or affiliates of the selling shareholders that continue to be held by the selling shareholders or affiliates of the selling shareholders; · the number of shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction. In this analysis, the calculation of the number of outstanding shares should not include any securities underlying any outstanding convertible securities, options, or warrants. 19 Response Selling Shareholders Shares held by persons other than the selling shareholders, affiliates of the company, and affiliates of the selling shareholder prior to the current transaction Shares registered for resale by the selling shareholders or affiliates of the selling shareholders in prior registration statements Shares registered for resale by the selling shareholders or affiliates of the selling shareholders that continue to be held by same Shares registered for resale on behalf of the selling shareholders or affiliates of the selling shareholders in the current transaction Verity Absolute Return Fund LLC 44,864,038 0 0 400,000 O.T. Finance S.A. 44,864,038 0 0 800,000 Karmal Aggarwal 44,864,038 0 0 800,000 Abundance Partners LP 44,864,038 0 0 400,000 Paragon Capital LP 44,864,038 0 0 1,600,000 MicroCapital Fund LP 44,864,038 0 0 4,800,000 MicroCapital Fund Ltd. 44,864,038 0 0 1,600,000 Hanam Capital Corporation 44,864,038 0 0 200,000 Mouton Family Living Trust 44,864,038 0 0 120,000 David T. Barry 44,864,038 0 0 200,000 John P. Funkey Revocable Trust 44,864,038 0 0 200,000 Steven H. Deutsch 44,864,038 0 0 400,000 Alec Jaret 44,864,038 0 0 160,000 Blue Heron I, LLC 44,864,038 0 0 200,000 Ralph C. Wintrode Trust U/D/T May 9, 2001 44,864,038 0 0 200,000 Cranshire Capital L.P. 44,864,038 0 0 400,000 Richard J. Candenasso & Marian Candenasso 44,864,038 0 0 200,000 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 44,864,038 0 0 200,000 Michael J. Pierce 44,864,038 0 0 800,000 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 44,864,038 0 0 600,000 Lon E. Bell 44,864,038 0 0 400,000 Elisha Rothman 44,864,038 0 0 400,000 F. Berdon Defined Benefit Plan 44,864,038 0 0 480,000 Howard Asher 44,864,038 0 0 120,000 20 David V. Kahn 44,864,038 0 0 200,000 Douglas A. Smith 44,864,038 0 0 800,000 Craig H. Millet 44,864,038 0 0 200,000 Martin Feinberg 44,864,038 0 0 240,000 George Karfunkel 44,864,038 0 0 2,018,479 Axiom Capital Management, Inc. 44,864,038 0 0 166,760 Michael Silverman 44,864,038 0 0 117,480 Anthony Fitzgerald 44,864,038 0 0 60,580 Marcelo Martins 44,864,038 0 0 60,580 David Vynerib 44,864,038 0 0 3,630 Erik Brous 44,864,038 0 0 2,970 vFinance Investments, Inc. 44,864,038 0 0 88,706 Dani Sab 44,864,038 0 0 45,000 Vince Calicchia 44,864,038 0 0 37,088 Jeff Auerbach 44,864,038 0 0 29,416 Scott Shames 44,864,038 0 0 29,416 Thomas Suppanz 44,864,038 0 0 22,258 Jonathan Rich 44,864,038 0 0 9,998 David Rich 44,864,038 0 0 3,445 Jody Giraldo 44,864,038 0 0 3,000 Brad Barnard 44,864,038 0 0 3,000 Michael Grachien 44,864,038 0 0 2,587 Robert Bookbinder 44,864,038 0 0 1,396 Trey Marinello 44,864,038 0 0 690 21 8. Please provide us, with a view toward disclosure in the prospectus, with the following information: · whether the issuer has the intention, and a reasonable basis to believe that it will have the financial ability, to make payments on the overlying securities; and · whether – based on information obtained from the selling shareholders – any of the selling shareholders have an existing short position in the company’s common stock and, if any of the selling shareholders have an existing short position in the company’s stock, the following additional information: - the date on which each such selling shareholder entered into that short position; and - the relationship of the date on which each such selling shareholder entered into that short position to the date of the announcement of the convertible note transaction and the filing of the registration statement (e.g., before or after the announcement of the convertible note transaction, before the filing or after the filing of the registration statement, etc.). Response The Company has the intention, and a reasonable basis to believe that it will have the financial ability, to make payments on the overlying securities.The Company has duly accounted for such payments in its 2007 - 2010 comprehensive strategy and financial plan. Based upon information provided by the selling shareholders, to the best of management’s knowledge, the Company is not aware of any of the selling shareholders having an existing short position in the Company’s common stock. 9.Please provide us, with a view toward disclosure in the prospectus, with: · a materially complete description of the relationships and arrangements that have existed in the past three years or are to be performed in the future between the issuer (or any of its predecessors) and the selling shareholders, any affiliates of the selling shareholders, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (or any predecessors of those persons) – the information provided should include, in reasonable detail, a complete description of the rights and obligations of the parties in connection with the sale of the convertible debentures; and · copies of all agreements between the issuer (or any of its predecessors) and the selling shareholders, any affiliates of the selling shareholders, or any person with whom any selling shareholder has a contractual relationship regarding the transaction (or any predecessors of those persons) in connection with the sale of the convertible debentures. If it is your view that such a description of the relationships and arrangements described in this comment between and among the referenced parties already is presented in the prospectus and that all agreements between and/or among those parties are included as exhibits to the registration statement, please provide us with confirmation of your view in this regard. 22 Response The Company hereby confirms that a description of the relationships and arrangements between and among those parties already is presented in the prospectus and that all agreements between and/or among those parties are included as exhibits to the registration statement by incorporation by reference. 10. Please provide us, with a view toward disclosure in the prospectus, with a description of the method by which you determined the number of shares you seek to register in connection with this registration statement.Please ensure that the number of shares registered in the fee table is consistent with the shares listed in the “Selling Shareholders” section of the prospectus. 23 Response The Company separately calculated the Company’s shares common stock beneficially owned by each selling security holder (i) underlying the convertible debentures at the applicable conversion rate of $0.25 per share, (ii) underlying the shares issuable upon payment of interest on the convertible debentures, and (iii) underlying the warrants issued to the investors in the convertible debenture transaction (iv) underlying the placement agent warrants issued to the placement agent and dealers in the convertible note transaction and (v) underlying the common stock issued to the investors in February 2007. Securities Registered Amount to be registered Shares of common stock issuable upon conversion of the debentures 8,600,000 Shares of common stock issuable upon payment of interest on the convertible debentures 4,644,000 Shares of common stock issuable upon exercise of the warrants 8,600,000 Shares of common stock issuable upon exercise of the placement agent warrants 860,000 Shares of common stock 3,271,993 Total 25,975,993 Selling Stockholders Investor Convertible Notes Interest Shares Warrants Placement Agent Warrants Common Stock Shares of Common Stock Included in Prospectus Verity Absolute Return Fund LLC 200,000 108,000 200,000 0 0 508,000 O.T. Finance S.A. 400,000 216,000 400,000 0 0 1,106,000 Karmal Aggarwal 400,000 216,000 400,000 0 0 1,016,000 Abundance Partners LP 200,000 108,000 200,000 0 0 508,000 Paragon Capital LP 800,000 432,000 800,000 0 0 2,032,000 MicroCapital Fund LP 2,200,000 1,188,000 2,200,000 0 0 5,588,000 MicroCapital Fund Ltd. 800,000 432,000 800,000 0 0 2,032,000 Hanam Capital Corporation 100,000 54,000 100,000 0 0 254,000 Mouton Family Living Trust 60,000 32,400 60,000 0 0 152,400 David T. Barry 100,000 54,000 100,000 0 0 254,000 John P. Funkey Revocable Trust 100,000 54,000 100,000 0 0 254,000 Steven H. Deutsch 200,000 108,000 200,000 0 0 508,000 Alec Jaret 80,000 43,200 80,000 0 0 203,200 Blue Heron I, LLC 100,000 54,000 100,000 0 0 254,000 Ralph C. Wintrode Trust U/D/T May 9, 2001 100,000 54,000 100,000 0 0 254,000 Cranshire Capital L.P. 200,000 108,000 200,000 0 0 508,000 24 Richard J. Candenasso & Marian Candenasso 100,000 54,000 100,000 0 0 254,000 Joe N. & Jamie W. Behrendt Revocable Trust U/A 10/30/96 100,000 54,000 100,000 0 0 254,000 Michael J. Pierce 400,000 216,000 400,000 0 0 1,016,000 Fred & Betty Bialek Revocable Trust Dated 12/20/2004 300,000 162,000 300,000 0 0 762,000 Lon E. Bell 200,000 108,000 200,000 0 0 508,000 Elisha Rothman 200,000 108,000 200,000 0 0 508,000 F. Berdon Defined Benefit Plan 240,000 129,600 240,000 0 0 609,600 Howard Asher 60,000 32,400 60,000 0 0 152,400 David V. Kahn 100,000 54,000 100,000 0 0 254,000 Douglas A. Smith 400,000 216,000 400,000 0 0 1,016,000 Craig H. Millet 100,000 54,000 100,000 0 0 254,000 Martin Feinberg 120,000 64,800 120,000 0 0 304,800 George Karfunkel 240,000 129,600 240,000 0 0 903,976 Sivakumar V. Abbaraju 0 0 0 0 36,797 36,797 Robert C. Abel 0 0 0 0 14,719 14,719 George Anderson 0 0 0 0 14,719 14,719 MNM Properties LLC 0 0 0 0 73,594 73,594 Stephen H. Benedict 0 0 0 0 36,797 36,797 Alfred Berg 0 0 0 0 73,594 73,594 Gerald J. Bowen 0 0 0 0 36,797 36,797 Anne T. Briggs 0 0 0 0 14,719 14,719 Gregory Brotzman 0 0 0 0 17,663 17,663 Sondra L. Campian Trust, DTD 10/31/89, AMD 9/10/01 0 0 0 0 36,797 36,797 George Cannan 0 0 0 0 36,797 36,797 William J. Carta 0 0 0 0 17,663 17,663 Robert M. and Janice B. Cohen 0 0 0 0 36,797 36,797 Kirby M. Crenshaw 0 0 0 0 36,797 36,797 Crenshaw Family Partnership, LTD 0 0 0 0 367,970 367,970 Gene R. Crotteau 0 0 0 0 36,797 36,797 Roger H. Darnell 0 0 0 0 14,719 14,719 Valley View Financial Group Trust Co., Custodian 0 0 0 0 36,797 36,797 Pearson Group, LLC 0 0 0 0 36,797 36,797 Kevin Doyle 0 0 0 0 14,719 14,719 Tees and Novelties, Inc. 0 0 0 0 29,438 29,438 25 Erickson Living Trust, Clarence O. Erickson, TTEE 0 0 0 0 36,797 36,797 Anthony B. Evnin 0 0 0 0 110,391 110,391 Mark Finkelstein 0 0 0 0 36,797 36,797 Joseph M. Firlet 0 0 0 0 14,719 14,719 Performance Capital Corporation 0 0 0 0 44,156 44,156 JMV Enterprises, Inc. 0 0 0 0 22,078 22,078 Motivated Minds, LLC 0 0 0 0 36,797 36,797 Gerardo V. Garcia and Maria Precilla Castro Garcia 0 0 0 0 36,797 36,797 Harvey Glicker 0 0 0 0 36,797 36,797 Lauriston Pierrefeu Partners 0 0 0 0 36,797 36,797 Jack M. Greenberg 0 0 0 0 36,797 36,797 Reed S. Grossman 0 0 0 0 14,719 14,719 Julian M. Herskowitz 0 0 0 0 14,719 14,719 John C. Hill 0 0 0 0 14,719 14,719 Brian K. Huling 0 0 0 0 36,797 36,797 Stanley Katz 0 0 0 0 36,797 36,797 Robert O. McDonald 0 0 0 0 36,797 36,797 Craig McGovern 0 0 0 0 36,797 36,797 Glenn Douglas Meyers S/D IRA, Valley View Financial 0 0 0 0 36,797 36,797 Meyers Family Revocable Trust U/A DTD 11-22-99 0 0 0 0 36,797 36,797 Henry J and Regina A. Milton 0 0 0 0 14,719 14,719 Gary Nathanson 0 0 0 0 36,797 36,797 Mishawn M. Nelson IRA (Schwab A/C 9052-6995) 0 0 0 0 17,663 17,663 Steven M. Nelson IRA (Schwab A/C #9050-7995) 0 0 0 0 17,663 17,663 Yehuda and Anne Neuberger 0 0 0 0 73,594 73,594 Vincent J. Pace 0 0 0 0 147,188 147,188 Cary S. Pollack 0 0 0 0 14,719 14,719 Larry W. Poort 0 0 0 0 36,797 36,797 Theodore L. Rhyne 0 0 0 0 17,663 17,663 Hubert F. Riegler 0 0 0 0 73,594 73,594 Bernard and Judith Robinson 0 0 0 0 22,078 22,078 Lloyd Robinson 0 0 0 0 36,797 36,797 David A. Sack 0 0 0 0 73,594 73,594 Scott A. Sack 0 0 0 0 110,391 110,391 John C. and Valerie I. Short 0 0 0 0 14,719 14,719 Dean T. Sposto 0 0 0 0 19,134 19,134 Henry Steinberg 0 0 0 0 29,437 29,437 26 Neil M. Sunkin 0 0 0 0 14,719 14,719 Var Growth Corporation 0 0 0 0 147,188 147,188 David P. Veniskey 0 0 0 0 36,797 36,797 Dane Wall 0 0 0 0 73,594 73,594 David Warga 0 0 0 0 14,719 14,719 Jeffrey P. Wehner 0 0 0 0 36,797 36,797 Franklin C. Widman, Jr. 0 0 0 0 36,797 36,797 Paul C. Williams 0 0 0 0 73,594 73,594 Shane Williams 0 0 0 0 14,719 14,719 Faris L. Worthington 0 0 0 0 36,797 36,797 Axiom Capital Management, Inc. 0 0 0 166,760 0 166,760 Michael Silverman 0 0 0 117,480 0 117,480 Anthony Fitzgerald 0 0 0 60,580 0 60,580 Marcelo Martins 0 0 0 60,580 0 60,580 David Vynerib 0 0 0 3,630 0 3,630 Erik Brous 0 0 0 2,970 0 2,970 vFinance Investments, Inc. 0 0 0 88,706 0 88,706 Dani Sabo 0 0 0 45,000 0 45,000 Vince Calicchia 0 0 0 37,088 0 37,088 Jeff Auerbach 0 0 0 29,416 0 29,416 Scott Shames 0 0 0 29,416 0 29,416 Thomas Suppanz 0 0 0 22,258 0 22,258 Jonathan Rich 0 0 0 9,998 0 9,998 David Rich 0 0 0 3,445 0 3,445 Jody Giraldo 0 0 0 3,000 0 3,000 Brad Barnard 0 0 0 3,000 0 3,000 Michael Grachien 0 0 0 2,587 0 2,587 Robert Bookbinder 0 0 0 1,396 0 1,396 Trey Marinello 0 0 0 690 0 690 TOTAL 8,600,000 4,644,000 8,600,000 860,000 3,271,993 25,975,993 27 11.With respect to the shares to be offered for resale by each selling security holder that is alegal entity, please disclosure the natural person or persons who exercise the sole or sharedvoting power and/or dispositive powers with respect to the shares to be offered by that shareholder. Response We acknowledge the Staff’s comment and confirm that such description is incorporated into the Selling Shareholders table included in the registration statement. *** 28 Please do not hesitate to contact the undersigned at 212-930-9700 if you have any questions or comments.Thank you. Very truly yours, /s/Stephen A. Cohen, Esq. 29
